DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Patent Publication No. 208424468 ("Cheng").
Regarding claim 1, Cheng discloses an electronic device (100, Fig. 1) that has an interior region (region where the light sensor 40 is placed, Figs. 7 and 8) and that is surrounded by an exterior region (222a, Fig. 7), comprising: 
an opaque layer (222, Fig. 8, given that hole 30 is used for receiving light, layer 222 must be opaque) interposed between the interior region and the exterior region (Fig. 8), wherein the opaque layer has tapered holes (30, Fig. 8) forming an optical component window (30, Fig. 7); 
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10-11, 14-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2017/0229059 ("Bonnier") in view of Cheng.
Regarding claim 1, Bonnier discloses an electronic device (10, Fig. 1) that has an interior region (interior of device 10, see Fig. 4 and paragraph [0035]) and that is surrounded by an exterior region (32, Fig. 2 and paragraph [0030]), comprising: 
an opaque layer interposed between the interior region and the exterior region (46, Fig. 4), wherein the opaque layer has 
an optical component (20, Fig. 4) in the interior region that is aligned with the optical component window (36, Fig. 4).
Bonnier does not disclose that the holes on the opaque layer are tapered holes.
However, Cheng discloses tapered holes (30, Fig. 8) forming and optical component window (30, Figs. 7 and 8).

Regarding claim 10, Bonnier in view of Cheng discloses the electronic device defined in claim 1, and Bonnier further discloses: a display having a display cover layer (44, Fig. 4), wherein the opaque layer (46, Fig. 4) comprises an opaque coating on a portion of the display cover layer (paragraph [0036]), wherein the optical component comprises a first ambient light sensor (20, Fig. 4), and wherein the 
a rear housing wall facing outwardly from the interior region away from the display (rear surface of housing 32, Fig. 3), wherein the rear housing wall has an opening (38, Fig. 3); and a second ambient light sensor aligned with the opening in the rear housing wall (paragraph [0028] states device 10 may include more than one image sensor and it can be used as an ambient light sensor and paragraph [0034] discloses light-based components can be mounted in other portions of the device and are in alignment with openings [windows]).
Bonnier does not disclose that the holes are tapered holes.
However, Cheng discloses tapered holes (30, Fig. 8) forming and optical component window (30, Figs. 7 and 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use tapered holes as disclosed by Cheng in the device of Bonnier so as to improve the angle and amount of light the sensor receives.
Regarding claim 11, Bonnier in view of Cheng discloses the electronic device defined in claim 10, and Bonnier further discloses an optical member in the opening having a coating of ink (paragraph [0033]) configured to pass ambient light to the second ambient light sensor (paragraph [0036]).
Regarding claim 14, Bonnier discloses an electronic device, comprising: 
a housing (32, Figs. 1 and 4); 
a display coupled to the housing (14, Figs. 1 and 4), wherein the display has an array of pixels (56, Fig. 4) covered with a display cover layer (44, Fig. 4) and an opaque layer (46, Fig. 4) on a portion of the display cover layer (IA, Fig. 4), wherein the opaque layer has an ambient light sensor window (36, Fig. 4) formed from an array of 
Bonnier does not disclose that the holes are tapered holes.
However, Cheng discloses tapered holes (30, Fig. 8) forming and optical component window (30, Figs. 7 and 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use tapered holes as disclosed by Cheng in the device of Bonnier so as to improve the angle and amount of light the sensor receives.
Regarding claim 15, Bonnier in view of Cheng discloses the electronic device defined in claim 14, and Bonnier further discloses that the opaque layer comprises a coating of black ink on an inner surface of the display cover layer (paragraphs [0033] and [0036]).
Regarding claim 18, Bonnier in view of Cheng discloses the electronic device defined in claim 14, and Bonnier further discloses an ambient light sensor window in a rear wall of the housing (38, Fig. 3 allows ambient light to pass through).
Claims 2-6, 12-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bonnier in view of Cheng further in view of U.S. Patent Publication No. 2014/0118826 ("Jiao").
Regarding claim 2, Bonnier in view of Cheng discloses the electronic device defined in claim 1, and Bonnier further discloses that the opaque layer comprises a layer of opaque ink (paragraph [0033]), wherein the 
Bonnier does not disclose that the holes are tapered and have inwardly facing openings that are larger than the outwardly facing openings.  Cheng discloses tapered holes (30, Fig. 8) forming and optical component window (30, Figs. 7 and 8).  Bonnier in view of Cheng does not disclose that the holes have inwardly facing openings that are larger than the outwardly facing openings.
However, Jiao discloses a tapered hole (101, Fig. 12) having an inwardly facing opening larger than the outwardly facing opening (Fig. 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date to add tapered holes with inwardly facing openings that are larger than the outwardly facing openings as disclosed by Jiao to the device of Bonnier in view of Cheng in order to hide or make it imperceptible from view by a user as taught, known, and predictable.
Regarding claim 3, Bonnier in view of Cheng further in view of Jiao discloses the electronic device defined in claim 2, and Bonnier further discloses that the optical component comprises a light sensor (20, Fig. 4).
Regarding claim 4, Bonnier in view of Cheng further in view of Jiao discloses the electronic device defined in claim 3, and Bonnier further discloses: 
an array of pixels (56, Fig. 4) configured to display an image (paragraph [0035]); and a display cover layer overlapping the array of pixels (44, Fig. 4), wherein the layer of opaque ink (46, Fig. 4) is formed on an inner surface of the display cover layer (Fig. 4 and paragraph [0036]).
Regarding claim 5, Bonnier in view of Cheng further in view of Jiao discloses the electronic device defined in claim 4, and Bonnier further discloses the light sensor comprises a color ambient light sensor (20, Fig. 4 and paragraph [0035]).
Regarding claim 6, Bonnier in view of Cheng further in view of Jiao discloses the electronic device defined in claim 5, and Bonnier further discloses:
control circuitry (16, Fig. 1) configured to gather ambient light measurements on ambient light color and ambient light intensity using the color ambient light sensor (paragraph [0049]) and configured to adjust at least one of: 1) a white point of the array of pixels (paragraph [0044] states control circuitry can adjust color) and 2) a brightness level for the array of pixels based on the ambient light measurements (paragraph [0044]).
Bonnier does not explicitly disclose adjustment of a white point of the array of pixels.
However, Holenarsipur discloses color changes, such as white point adjustments can be made by the control circuitry based on ambient light sensor measurements (paragraph [0064]).

Regarding claim 12, Bonnier in view of Cheng discloses the electronic device defined in claim 1, but does not disclose a clear material in the tapered holes.
However, Jiao discloses filling holes/windows with a clear material (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date to fill the holes in the device of Bonnier in view of Cheng with a clear material as disclosed by Jiao in order to in order to protect the device while allowing light to pass through as taught, known, and predictable.
Regarding claim 13, Bonnier in view of Cheng discloses the electronic device defined in claim 1, and Bonnier further discloses that the opaque layer comprises a black ink coating (paragraph [0033]).  
Bonnier in view of Cheng does not disclose a clear polymer in the tapered holes.
However, Jiao discloses filling holes/windows with a clear polymer (paragraph [0099]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to fill the holes in the device of Bonnier in view of Cheng with a clear polymer as disclosed by Jiao in order to protect the device and help reduce reflections as taught, known, and predictable.
Regarding claim 16, Bonnier in view of Cheng discloses the electronic device defined in claim 15, but does not disclose a clear polymer in the tapered holes.

It would have been obvious to one of ordinary skill in the art before the effective filing date to fill the holes in the device of Bonnier in view of Cheng with a clear polymer as disclosed by Jiao in order to protect the device and help reduce reflections as taught, known, and predictable.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bonnier in view of Cheng further in view of U.S. Patent Publication No. 2008/0204437 ("Jensen").
Regarding claim 7, Bonnier in view of Cheng discloses the electronic device defined in claim 1, and Bonnier further discloses: a display (14, Fig. 2); and a housing in which the display is mounted (32, Fig. 2 and paragraph [0030]). 
Bonnier in view of Cheng does not disclose a stand supporting the housing.
However, Jensen discloses a stand (18, Fig. 1) supporting the housing (16, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include a stand to the device of Bonnier in view of Cheng to mount the display as it is a typical and well known arrangement for a desktop display.
Regarding claim 8, Bonnier in view of Cheng further in view of Jensen discloses the electronic device defined in claim 7, and Bonnier further discloses the display has a display cover layer (44, Fig.4), wherein the opaque layer (46, Fig. 4) is coupled to the display cover (paragraph [0036]), and wherein the optical component comprises an ambient light sensor (20, Fig. 4).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bonnier in view of Cheng and Jensen further in view of U.S. Patent Publication No. 2019/0080668 ("Holenarsipur") and U.S. Patent Publication No. 2018/0260602 ("He").
Regarding claim 9, Bonnier in view of Cheng further in view of Jensen discloses the electronic device defined in claim 8, and Bonnier further discloses:  an ambient light sensor assembly in alignment with the optical component window (Fig. 4).
Bonnier in view of Cheng further in view of Jensen does not explicitly discloses that the ambient light sensor assembly comprises: a support structure for the ambient light sensor; at least one diffuser layer between the optical component window and the ambient light sensor; and at least one infrared-light-blocking-and-ultraviolet-light-blocking filter between the diffuser layer and the ambient light sensor.  
However, Holenarsipur discloses an ambient light sensor assembly comprising:
a support structure for the ambient light sensor (86, Fig. 6); at least one diffuser layer (62, Fig. 6) between the optical component window (40, Fig. 6) and the ambient light sensor (30, Fig. 6 includes photodetectors 102); and at least one infrared-light-blocking filter (60, Fig. 6) between the diffuser layer and the ambient light sensor (fig. 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to include an assembly as disclosed by Holenarsipur to the device of Bonnier in view of Cheng further in view of Jensen in order to house the sensor, light diffuser, filter, and associated circuits as taught, known, and predictable.
Holenarsipur does not disclose that the filter layer blocks out both infrared and ultraviolet light.

It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date to block background light in the infrared and ultraviolet wavelengths as disclosed by He in the device of Bonnier in view of Cheng further in view of Jensen and Holenarsipur in order to reduce or eliminate noise in optical sensing as taught, known, and predictable.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bonnier in view of Cheng and Jiao further in view of U.S. Patent Publication No. 2009/0040703 ("Gotham").
Regarding claim 17, Bonnier in view of Cheng further in view of Jiao discloses the electronic device defined in claim 16, but does not disclose that the tapered holes have a first portion with non-tapered sidewalls and a second portion with tapered sidewalls.
However, Gotham discloses tapered holes having a first portion with non-tapered sidewalls and a second portion with tapered sidewalls (see Fig. 18A, left side portion of hole 660A is tapered and right side portion is not tapered, and see paragraph [0122]).
It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date to create tapered holes in the device of Bonnier in view of Cheng and Jiao with tapered and non-tapered portions of the sidewalls as disclosed by Gotham in order to control the direction of light entering the window, for example, by creating a funneling effect, as taught, known, and predictable.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Holenarsipur in view of Cheng and He.
Regarding claim 19, Holenarsipur discloses an electronic device, comprising:  
an opaque structure with holes (40 and 42, Fig. 2, and paragraph [0041]); a light sensor in alignment with the holes (Fig. 6 and paragraph [0048]); a diffuser (62, Fig. 6) between the holes and the light sensor (Fig. 6);  an infrared-light-blocking filter (60, Fig. 6) between the diffuser and the light sensor (Fig. 6).
Holenarsipur does not disclose that the holes are tapered nor a filter that blocks out both infrared and ultraviolet light.
However, Cheng discloses tapered holes (30, Fig. 8) forming an optical component window (30, Figs. 7 and 8).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to use tapered holes as disclosed by Cheng in the device of Holenarsipur so as to improve the angle and amount of light the sensor receives.
Holenarsipur in view of Cheng does not disclose a filter that blocks out both infrared and ultraviolet light.
However, He discloses the need to block out both infrared and ultraviolet wavelengths for proper optical filtering (paragraph [0295]).
It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date to block background light in the infrared and ultraviolet wavelengths as disclosed by He in the device of Holenarsipur in order to reduce or eliminate noise in optical sensing as taught, known, and predictable.
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Holenarsipur in view of Cheng and He further in view of U.S. Patent Publication No. 2012/0170284 ("Shedletsky").
Regarding claim 20, Holenarsipur in view of Cheng and He discloses the electronic device defined in claim 19, but does not disclose that the tapered holes have outer openings with diameters of less than 30 microns.
However, Shedletsky discloses holes with outer openings with diameters of less than 30 microns (paragraph [0079] discloses holes with diameters becoming smaller, including smaller than 0.1mm).
It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date to use holes with outer openings as small as less than 30 microns as disclosed by Shedletsky in the device of Holenarsipur in view of Cheng and He in order to make the hole imperceptible from view to the user as well as control the amount of light that passes to the sensor and avoid sensor saturation as taught, known, and predictable.
Regarding claim 21, Holenarsipur in view of Cheng and He discloses the electronic device defined in claim 19, but does not disclose that the tapered holes have outer openings with diameters of 100-400 microns.
However, Shedletsky discloses holes with outer openings with diameters of 100-400 microns (paragraph [0079]).
It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date to use holes with outer openings with diameters of 100-400 microns as disclosed by Shedletsky in the device of Holenarsipur in view of Cheng and He in .
 Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Holenarsipur in view of Cheng and He further in view of Gotham.
Regarding claim 22, Holenarsipur in view of Cheng and He discloses the electronic device defined in claim 19, but does not disclose that each of the tapered holes is characterized by a longitudinal axis and has sidewalls oriented at an angle of at least 10° with respect to the longitudinal axis.
However, Gotham discloses each of the tapered holes is characterized by a longitudinal axis (paragraph [0122] and Fig. 18A) and has sidewalls oriented at an angle of at least 10° with respect to the longitudinal axis (Fig. 18A shows tapered sidewall angled by at least 10 degrees with respect to the axis A).
It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date to create tapered holes in the device of Holenarsipur in view of Cheng and He with tapered sidewalls with respect to an axis by at least 10 degrees as disclosed by Gotham in order to control the direction of light entering the window as taught, known, and predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Publication No. 2019/0301932 ("Sarkar") discloses an electronic device with color ambient light sensors mounted in alignment with openings/windows arranged formed in opaque masking layer on the inner surface.  See Figs. 1 and 2.
U.S. Patent Publication No. 2017/0322133 ("Trainer") discloses a tapered hole having a first portion with non-tapered sidewalls and a second portion with tapered sidewalls through which light passes through, see Fig. 9.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA T. TABA whose telephone number is (571)272-1583.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 




/MONICA T TABA/Examiner, Art Unit 2878                                                                                                                                                                                                        
/THANH LUU/Primary Examiner, Art Unit 2878